Citation Nr: 1044624	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1999.  

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran requested a hearing with a 
decision review officer (DRO) in February 2007.  In a March 2007 
phone conference, the Veteran cancelled the hearing and stated 
that he would send a written statement withdrawing his hearing 
loss appeal, as he wanted hearing aids, not a compensable 
evaluation.  In July 2007, the RO sent a follow-up letter asking 
the Veteran whether he wished to withdraw his hearing loss 
appeal.  The Veteran did not submit any correspondence 
withdrawing the appeal.  Accordingly, the appeal has not been 
withdrawn, and the Board will proceed with appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination with respect to 
his claims on appeal in March 2006.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  

The Board finds that the March 2006 VA examinations that 
addressed the Veteran's bilateral knee and hearing loss 
disabilities are stale, and the Veteran's representative, in an 
October 2010 statement, indicated that the disabilities may have 
worsened since that time.  The Veteran's representative requested 
that the Veteran be afforded new VA examinations for that reason.  
He further stated that the March 2006 VA joints examiner did not 
adequately address the effects of knee pain on limitation of 
motion.  In his September 2006 notice of disagreement, the 
Veteran requested a new examination for his knees because the 
prior examiner had assisted with range of motion testing.    

The United States Court of Appeals for Veteran's Claims (Court) 
has held that for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions of  
38 C.F.R. sections 4.40 and 4.45 pertaining to functional 
impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
review of the March 2006 VA examination fails to show that DeLuca 
factors were adequately addressed.  The examiner noted worsening 
pain, weakness and fatigability after repetitive testing but did 
not address or quantify any further limitation of motion caused 
thereby.    

For the foregoing reasons, the Board finds that, on remand, new 
VA joints and audiologic examinations are needed to assess the 
severity of the Veteran's service-connected right and left knee 
disabilities and his service-connected bilateral hearing loss.  
38 C.F.R. § 3.159(c)(2).    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
of his bilateral knee disorder.   All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer a detailed report 
regarding the current severity of the 
disability.  

The examiner should specifically describe any 
weakened movement, excess fatigability and 
incoordination present and further describe 
any objective evidence of pain caused by the 
disability.  To the extent possible, any 
determinations concerning pain, weakness, 
fatigability and flare-ups should be 
portrayed in terms of the degree of 
additional loss of range of motion.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

2.  The Veteran should be afforded a VA 
audiological examination to ascertain the 
current severity of his bilateral hearing 
loss.  All indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
describe the severity of the disability in 
detail.  Please send the claims folder to the 
examiner for review in conjunction with the 
examination. 

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for a 
bilateral knee disorder and bilateral hearing 
loss should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


